Citation Nr: 0204340	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  98-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left carpal tunnel syndrome.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left wrist scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1986.  This appeal arises from a July 1997 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The medical evidence of record since March 1997 shows 
that the veteran's left-sided carpal tunnel syndrome results 
in some limitation of motion, decreased hand strength and 
sensory deficits, however, neither ankylosis of the wrist nor 
moderate incomplete paralysis of the median nerve has been 
approximated.  

3.  The evidence of record since March 1997 demonstrates 
tenderness to palpation of the left wrist scar; however, it 
has not established ulcerative scarring or limitation of 
wrist or hand function attributable to the wrist scar.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for left-sided carpal tunnel syndrome 
have not been met at any time.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124(a), Diagnostic Codes 5214, 8515 
(2001).

2.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for left wrist scar have not been met at 
any time.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the August 1998 
statement of the case and the September 2001 supplemental 
statement of the case of the criteria for an increased 
evaluation for his service connected disorders.  The Board 
concludes that the discussions in these documents adequately 
informed the veteran of the evidence needed to substantiate 
his claims and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
veteran has not identified any clinical records that are 
missing and would be relevant to his claim.  Per his request, 
he was offered the opportunity to report for a Board hearing 
in March 2002, but he did not report.  The veteran has been 
provided with two VA examinations to evaluate the nature and 
extent of his service connected disorders.  The Board is 
aware that the most recent VA examination of record was 
conducted in March 1999.  However, the veteran has not 
reported any treatment for his service-connected disabilities 
since that VA examination, nor has he contended that the 
disabilities have worsened since that time.  There is no 
indication that any relevant medical records have not been 
obtained.  Thus, the Board finds that the veteran will not be 
prejudiced by rating his disabilities on the examinations of 
record.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2001).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Medical Evidence

A VA examination was conducted in May 1997, at which time the 
veteran indicated that he was right-handed.  The veteran 
reported pain in the palmar aspect of the left hand, and a 
pressure sensation of the left palm on cold days.  On 
examination, there were no anatomical defects of the left 
hand or wrist.  The veteran could touch all of the fingers of 
the left hand with the tip of the left thumb.  He could also 
touch the median transverse fold of the palm of the left hand 
with the tips of all of the left hand fingers.  Left hand 
grip strength was 5/5, which was noted as normal.  There was 
a strongly positive Tinel and Phalen sign of the left hand 
scar area.  There was hyperesthesia to pinprick on the left 
medial nerve distribution.  Ranges of motion of the left 
wrist showed flexion to 60 degrees and dorsiflexion to 70 
degrees.  There was exquisite pain objectively on left wrist 
flexion only.  On the left wrist palmar aspect there was a 
five centimeter long, one millimeter by one centimeter wide, 
half-moon shaped scar with loss of color, that was tender to 
palpation.  The veteran failed to report for an 
electromyogram (EMG).  The diagnoses were residual scar, left 
wrist laceration, and clinical left carpal tunnel syndrome.

A VA EMG performed in either April 1998 or 1999 revealed 
normal findings in both upper extremities.  

The most recent VA examination was conducted in March 1999.  
The veteran reported decreased left wrist motion and 
difficulty with handgrip.  The examiner noted that the 
veteran had not been followed-up in a VA facility for this 
disability in the past year.  Precipitating factors were 
noted as writing, typing, driving, and normal activities.  
There were no alleviating factors.  On examination, there was 
a six centimeter horizontal scar of the left wrist with 
keloid formation and hypertrophic scar of approximately one 
to two centimeters width.  The veteran could touch the median 
transverse fold of the palm with the digits of the left hand.  
On manual muscle testing, interosseous was 3/5, handgrip was 
4/5, and wrist flexus and extensors were 4/5.  There was full 
handgrip, and Tinel and Phalen tests were positive.  The 
diagnosis was left carpal tunnel syndrome.

Carpal Tunnel Syndrome

Service connection for left carpal tunnel syndrome was 
granted in July 1997.  A 10 percent initial evaluation was 
assigned from March 1997.  The veteran disagreed with that 
initial evaluation.

The veteran's service connected left carpal tunnel syndrome 
is currently evaluated under code 5215, based on limitation 
of motion of the wrist.  No higher evaluation is available 
under that code section.  38 C.F.R. Part 4, Diagnostic Code 
5215 (2001).  

Code 5214 requires ankylosis of the wrist for a higher 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5214 (2001).  
The medical evidence of record does not demonstrate any such 
ankylosis.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2001), where 
there is complete paralysis of the median nerve with the 
minor hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances; a 60 percent 
evaluation is warranted.  Incomplete, severe paralysis 
warrants assignment of a 40 percent evaluation; incomplete, 
moderate paralysis warrants assignment of a 20 percent 
rating, and incomplete mild paralysis warrants assignment of 
the current 10 percent evaluation.  38 C.F.R. Part 4, Code 
8515 (2001).  

Considering the medical findings of record, the Board notes 
that the veteran had some decreased hand strength and sensory 
deficits on the most recent examination.  However, he is 
already in receipt of the maximum schedular rating for loss 
of wrist motion and no ankylosis of the wrist is shown or 
approximated.  Hand function, handgrip, and nerve conduction 
study results were all normal.  The examination findings do 
not demonstrate or approximate the moderate level of 
incomplete paralysis required for an increased rating in the 
left wrist; but are instead consistent with the mild 
symptomatology contemplated by the assigned 10 percent 
evaluation assigned since March 1997.  See Fenderson, supra; 
38 C.F.R. Part 4, Code 8515 (2001).  There is no basis for a 
rating in excess of 10 percent based on limitation of motion 
due to any functional loss as the veteran is receiving the 
maximum schedular rating for limitation of motion of the 
wrist.  See Johnston v. Brown, 10 Vet.App. 80 (1997).  

Left Wrist Scar

Service connection for left wrist scar was granted in July 
1997.  A 10 percent initial evaluation was assigned from 
March 1997.  The veteran disagreed with that initial 
evaluation.

The RO has evaluated the veteran's service-connected left 
wrist scar based upon the diagnostic code which rates 
impairment resulting from superficial scars that are tender 
and painful on objective demonstration.  According to this 
diagnostic code, evidence of such symptomatology warrants the 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  The May 1997 
examination report did note tenderness to palpation of the 
wrist scar, however the March 1999 examination report did not 
confirm that finding.  In any event, the current rating is 
the highest rating allowable under this diagnostic code.  
Thus, the veteran cannot receive a rating higher than the 
currently assigned 10 percent evaluation for his service-
connected scar under Diagnostic Code 7804.

The Rating Schedule also provides a compensable rating for 
superficial scarring when it is poorly nourished with 
repeated ulceration (10 percent) or limitation of function of 
the part affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805.  The scarring is not shown to be ulcerative 
and he is currently receiving a separate evaluation for 
limitation of function of the wrist and a separate evaluation 
under code 7805 is not appropriate.  See 38 C.F.R. § 
4.14(2001) (evaluation of the same manifestations under 
different diagnoses is to be avoided).

Based upon the foregoing, the Board finds that the veteran's 
left wrist scar does not merit a schedular evaluation in 
excess of 10 percent at any time since March 1997.  See 
Fenderson, supra.


Extraschedular Ratings

Examining the evidence to determine whether there is any 
basis for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1), there is no indication that the disability 
picture associated either with the left carpal tunnel 
syndrome or the left wrist scar is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for such disabilities.  
These disabilities have not resulted in frequent 
hospitalization or marked interference with employment.  The 
veteran has not reported any treatment for the service 
connected disabilities, thus it is evident that frequent 
hospitalizations have not been required.  Nor is there 
evidence in the record of marked interference with employment 
as a result of the service-connected disabilities.  The 
evidence does not reflect other symptomatology associated 
with the veteran's service-connected disabilities which would 
warrant increased compensation, and there is simply no 
indication that symptoms attributable to these disabilities 
have resulted in such extreme impairment as to warrant an 
extraschedular evaluation.  Accordingly, ratings in excess of 
those assigned under 38 C.F.R. § 3.321(b)(1) are not 
warranted.


ORDER

The claims for higher initial evaluations for left carpal 
tunnel syndrome and left wrist scarring are denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

